      Case 4:17-cv-00940 Document 56 Filed on 06/10/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       June 11, 2020
                       IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JAIME PIERO COLE,                              §
                                               §
                 Petitioner,                   §
                                               §
VS.                                            §           CIVIL ACTION NO. H-17-940
                                               §
LORIE DAVIS,                                   §
Director, Texas Department of                  §
Criminal Justice, Correctional                 §
Institutions Division,                         §
                                               §
                 Respondent.                   §

                                           ORDER

       The Court GRANTS Respondent Lorie Davis’s unopposed motion for substitution of

counsel. (Docket Entry No. 55). Ali M. Nasser is removed as counsel of record for Respondent and

Cara Hanna is substituted in his place.

               SIGNED on June 10, 2020, at Houston, Texas.



                                                   ______________________________________
                                                            Lee H. Rosenthal
                                                      Chief United States District Judge
